Winborne, J.
The “possible error” assigned is directed to the rulings of the court in respect to each of the four things about which plaintiffs seek advice and instruction in the administration of the trust for the benefit of charity patients in hospitals located in the State of North Carolina. As to these rulings, counsel for plaintiffs, in brief filed in this Court, state very frankly that the judgment is entirely in accordance with the position of plaintiffs as Trustees under the will of Mrs. Eeynolds, and that the appeal is prosecuted at the suggestion of the judge of the *752Superior Court. Neither the Attorney-General of the State of North Carolina, charged by law with the protection of the interests of North Carolina beneficiaries under charitable trusts, nor any of the thirty-two hospitals and related institutions, has filed a brief in this Court.
And the record discloses that the case has been prosecuted in minute detail in accordance with applicable law and judicial procedure. Prudently both the Attorney-General of the State of North Carolina and such hospitals and related institutions as are representative of all the hospitals and related institutions in the State of North Carolina, as found by the court, have been made parties to the action, and duly brought into court.
Apparently there is no real discordant note, or real controversy as to the judgment from which this appeal is taken,—and it is
Affirmed.